DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of the particularly recited disease in claims 29-31 and 33, does not reasonably provide enablement for the treatment of diseases generically related to defects in epithelial cells or epithelial barrier function or the. Furthermore, the specification is not enabling for prevention of any of the recited diseases or disorders. 
In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988) as follows:	
(1) The quantity of experimentation necessary (time and expense);
(2) The amount of direction or guidance presented;
(3) The presence or absence of working examples of the invention;
(4) The nature of the invention;
(5) The state of the prior art;
(6) The relative skill of those in the art;
(7) The predictability or unpredictability of the art; and
(8) The breadth of the claims.

Epithelial cells and tissue line the outer surfaces of organs and blood vessels throughout the body as well as the inner surfaces of organs. The epithelium further includes the outermost layer of the skin. Therefore the scope of diseases and disorders related to defects in these cells or tissue would be very broad. 
In the specification, Applicant discusses results from azithromycin, a macrolide structurally similar to the instant compounds, demonstrating that this drug affects the expression of tight junction proteins and maintain airway epithelial integrity during P. aeruginosa infection. However, these effects are based on in vitro testing. Slater et al (Physiol. Rep., 2016) reports that the in vitro effects on airway epithelial effects are not seen in in vivo testing. See abstract. Therefore, although it is known that this drug is effective in treating many airway diseases, it is not clear that the effects on epithelial cells seen with in vitro testing are actually relevant to treatment of patients. So it would not be considered predictable to extrapolate any in vitro effect on epithelial cells to the treatment of this broad scope of diseases. 
With respect to prevention, the particularly recited diseases include cystic fibrosis, an inherited disease caused by a genetic mutation making it unpreventable, as well as diseases such as asthma and inflammatory bowel disease where the cause is unknown. There is no teaching in in vitro anti-inflammatory effect and prevention of these myriad diseases.            
In view of the foregoing, the artisan, even one with high skill, would require undue experimentation to use these compounds for treatment of the full scope, never mind the issue of prevention of diseases having disparate causes, when they are known at all. Therefore, it is determined that the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
It is noted that this rejection was made in the parent application and overcome by the submission of a declaration. The declaration must be resubmitted for completion of the record.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-21, 23, 24 and 26 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Gutke et al (US 2011/0028417).
Gutke discloses 3-decladinosyl azithromycin where the equivalent of instant R7 is a bromoalkyl. See paragraphs [0172]-[0179] and Examples 7-11. The reference further teaches . 

Claims 18, 19 and 24 rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Starcevic et al (WO 2010/086351).
Starcevic discloses a decladinosyl azithromycin derivative wherein R7 is cyanoethyl. See page 35, step 2.. This reference anticipates the claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-21, 23, 24 and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gutke et al (US 2011/0028417) in view of Moldoveanu et al (J. Inflam. Res., 2009).
Gutke teaches as set forth above. The reference further the treatment of inflammatory diseases via interaction with white blood cells, such as eosinophils. See paragraph [0239]. The reference is silent with regard to specific inflammatory diseases. 
Moldoveanu reviews inflammatory mechanisms in the lung and the function of inflammatory cells, such as various white blood cells. See pp 2-3. These are implicated in various chronic and acute disease states, such as COPD and ARDS. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer any of the Gutke compounds for the treatment of inflammatory respiratory disease states, such as COPD and ARDS, with a reasonable expectation of success. The artisan would be motivated to administer the compounds for the treatment of any inflammatory disease comprising activated white blood cells.    


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 9-13 of U.S. Patent No. 10,723,752. Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 3 is drawn to smaller subgenus of compounds wherein R7 may be methyl (not encompassed by the instant claims) in addition to several other moieties within the scope of the instant claims. It would be within the scope of the artisan to select any of these other moieties and arrive at claims within the instant genus. It would be further within the scope of the artisan to administer any of these compounds for the treatment of inflammatory diseases as set forth in reference claims 9-13 and arrive at the instant methods.

Allowable Subject Matter
Claims 22, 25 and 34 are subject to obvious-type double patenting rejections, but are found free of the art of record. The art of record teaches as set forth above. There references do not teach the particular species recited in these claims. 




Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 9:30 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623